Title: [December 1787]
From: Adams, John Quincy
To: 



      Saturday December 1st. 1787.
      
      
       I dined at Mr. White’s; after dinner I went to Mr. Shaw’s, stay’d about an hour, and just before Sun-set, departed for Newbury-Port. I got into the town just as the clock struck seven. Pass’d the evening with Putnam; and came home at about 9. I found Dr. Kilham, at home: he return’d from Boston on Thursday; and although his conduct during the late session of the general court, upon the subject of the proposed continental constitution, has not met with the approbation of his constituents in general, yet I think he is very much to be applauded for that independance of spirit, which disdains to sacrifice, a sentiment, to the breath of popularity. But men are too apt to suspect the motives of those with whom they differ in sentiment, and although in this Country religious bigotry is almost entirely done away, yet the same principle, in another garb, appears in all our political manoeuvres.
      
      
       
        
   
   On 24 Oct. Kilham had spoken in opposition to a resolution calling for a ratifying convention in Massachusetts (Massachusetts Centinel, 27 Oct.). For some Newburyport reaction to the speech, see the Massachusetts Centinel, 7 Nov.


       
      
      

      2d.
      
      
       I attended Mr. Carey’s meeting this afternoon, and in the evening I went to Mr. Carter’s. Mrs. Smith and Miss Betsey return to Boston to-morrow. Mr. Smith went yesterday. Miss Emery, and Miss Sally Jenkins, were at Mr. Carter’s this evening.
      
      

      3d.
      
      
       Mr. Moore breakfasted with us. Mr. Parsons is quite unwell, and has been so for two or three days past. This evening White called at the office; he came from Haverhill this day. He passed the evening, and lodged with me. Townsend, Thomson and Putnam were like wise here in the evening. I feel neither the inclination nor the power to expatiate, upon the events of the day, which were very uninteresting.
      
      

      4th.
      
      
       White returned this morning to Haverhill. At the office all day. Mr. Parsons still very unwell—somewhat vapourish: fears he has the distemper which is now very prevalent in the town.
      
      

      5th.
      
      
       I pass’d the evening with Little and Townsend at Miss Cazneau’s. We play’d Commerce, and whist: but it was dull work. Miss Cazneau, has nothing in her person to recommend her, but a very good shape; her complexion is very dark, and not very clear. No feature of her face is peculiarly agreeable, and her eyes are rather unfavourable to her. A capricious, passionate, imprudent character is stamped upon her behaviour. She displays rather too much levity, and a trifling, uninteresting vanity is conspicuous. I call it un interesting vanity, because there is a certain kind of vanity, that I have observed in some women, which is exceedingly interesting, and which is sometimes productive of such pleasing manners, that I should be at a loss whether to call it a foible or an accomplishment. Miss Tucker, who likewise passed the evening there, is fair, rather too large for gentility, with a countenance, which has not sufficient animation or expression to be very strikingly agreeable. Her manners are pleasing; if I could find fault with any part of them; it would be with the appearance of an affectation of softness. This defect is not uncommon; but however amiable a real sweetness of disposition may be, this appearance of it in the manners is not calculated to win my heart. However if I were to judge of the tempers of these two ladies from their behaviour this evening, I should pronounce the latter, infinitely, the most amiable of the two. I came home at about 9. in the evening.
      
      
       
        
   
   A game of cards characterized by exchanges or bartering (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
      
       

      6th.
      
      
       Spent the evening with Thompson and Little, at Putnam’s lodgings. We conversed upon a diversity of subjects. Law, Physic, History, poetry, religion and politics, by turns engaged our attention. These meetings renew the recollection of those happy scenes, which we have all gone through in college; and in this manner, I now pass some of my most agreeable hours. But after I came home this evening: and after reading, an hour or two, I felt a depression of spirits to which I have hitherto been entirely a stranger. I have frequently felt dull, low spirited, in a manner out of tune; but the feelings which I now experienced were different from what I ever knew before and such, as I hope I shall never again experience: they kept me awake a great part of the night, and when I finally fell asleep, they disturbed my rest by the most extravagant dreams.
      
      

      7th.
      
      
       Mr. Parsons, has recovered in a great measure from his illness: so that he was the chief part of this day in the office. I spent the evening in part with him. Play’d Backgammon, and draughts. At the former of these games he beats me; at the latter I beat him. I should suppose him to be a great proficient, at those games which require reflection, and a train of reasoning, which is very much the case with draughts; but much of this skill depends entirely upon practice in which he is deficient. I was fatigued for the want of proper rest, last night, and therefore went to bed, quite early; that is by ten o’clock.
      
      

      8th.
      
      
       Amory went to Ipswich this afternoon. He cannot yet get entirely over his old habits. He intends however to come back this evening.
       I went with Townsend to see Mr. Atkins, but did not find him at home. His Mother and Sister have both been ill of the putrid throat distemper, and are not yet wholly recovered. Townsend came home, and sat an hour with me. We conversed upon several topics, but chiefly upon Ambition, that virtue or vice, according as it is directed. We did not perfectly agree upon the subject, though our sentiments were not very different.
       
       In the evening I wrote, and among others brought myself down to the present hour in this book, which I have not done before for these last two months.
      
      

      9th.
      
      
       Attended Dr. Tucker’s meeting in the forenoon. He gave us an excellent sermon upon the story of Haman, from which he drew a number of very rational reflections upon the evils of pride, haughtiness and a revengefull disposition. In the afternoon I went and heard Mr. Carey. Townsend called upon me in the evening, and I went with him to Mr. Atkins’s where we stay’d about an hour; after which we went to see Thompson, who is quite unwell. We sat half an hour, below with Mr. Thompson. Parson Spring was there; and we conversed upon the topic which is now prevalent. The federal constitution. I came home early and wrote a long letter to W. Cranch.
      
      
       
        
   
   This letter, dated 8 Dec., was owned by J. Delafield DuBois of New York in 1957; a transcript, possibly in the hand of MCHA, is in M/CFA/31, Adams Papers, Microfilms, Reel No. 327.


       
      
      

      10th.
      
      
       This forenoon Townsend, sat off for Boston. Mr. Parsons intended to have gone likewise, as the supreme Court, sits by adjournment, there this week. But he was so much troubled with an ague in his face, and the tooth ach, that he could not go.
       I pass’d the evening with Little at Dr. Swett’s. Mrs. Swett is a pretty woman; and agreeable: not endow’d I believe with great strength of mind; not much of a reasoner nor much of a patriot, and professes to know nothing of politics, which she supposes to be entirely out of the sphere of the female sex.
       It would perhaps be as well, if all women thought so, and conducted upon the principle: yet I wish even females to feel some interest in the welfare of their country.
       The Dr. is a man of learning, and ingenuity. He went through a course of professional studies in Scotland, and has travell’d in different parts of Europe, but he has a mean idea of human nature, and I should not wonder if all physicians had: for they are incessantly conversant with the physical defects and infirmities of mankind: they see humanity in a state of humiliation, and it is no wonder if they have no idea of its glory.
      
      

      11th.
      
      
       Reading Blackstone all day; and I pass’d the evening, at the office till eight: after which I went and past an hour with Putnam. F. Bradbury was with him. We had some conversation upon the stale topic of self love and disinterested benevolence. A subject, upon which I have very frequently conversed, with many different persons: and notwithstanding every thing that I have heard said upon the subject, I still retain the opinion which I adopted when I first reasoned upon it. I will not venture to say there is no such thing as disinterested benevolence, but I must say that after searching as deeply as possible into my own mind, I cannot find a trace of it there.
       Talk’d with Doctor Kilham upon the federal constitution; the elections which have hitherto been made in different parts of the State, appear to be generally favorable to it.
      
      

      12th.
      
      
       This day I finished reading the fourth and last volume of Blackstone’s Commentaries. This is one of the most important books in the profession, and I have comparatively speaking taken more time in reading it, than I probably shall, for any other book: yet I am very far, from being master of it. And I intend before the end of my three years, if I should live and have my health, to go through this book once or twice more. I began in the afternoon upon Sullivan’s Lectures, and read a few pages; but not sufficient to get an idea of the merits of the book. Thompson, has so far recovered, that he was at the office in the afternoon.
       I pass’d the evening at my own lodgings, reading, and writing.
      
      

      13th.
      
      
       The repetition of the same events, from day to day, is the only variety which can supply materials for this record of my transactions. Conversations, are seldom interesting. New characters seldom arise, and I am employed more time in thinking what I shall say for one day, than I am in writing the occurrences of a week. Fertility of imagination, might supply the deficiency of materials, but my soil produces no spontaneous fruits.
       I passed this evening with Thompson: his father was taken very ill this afternoon with a nervous disorder, and was so sick that we broke up our assembly before eight o’clock.
      
      

      14th.
      
      
       I was about an hour with Dr. Kilham at his shop, Immediately after dinner; I took up one of the volumes of Junius’s Letters, and carried it with me to the office; I read the whole afternoon, and was interrupted only by the shadows of the evening. I called upon Little, and brought him home with me, to my lodgings: we pass’d a very sociable evening together: after he was gone I took up again my volume of Junius, and just before I finished it, the midnight Clock reminded me, that the hour of retirement was again come round. This hour, and that of rousing from the night’s repose are equally disagreeble to me. My mind seems in this respect to partake of the vis inertiae of matter. I cannot possibly rise early, and I am obliged to run forward into the night for those moments of contemplation, and study which perhaps would be more advantageously taken before the dawn of day.
      
      
       
        
   
   A collection of letters, written between 1769 and 1772, attacking the British ministry, 2 vols., London, 1772. The authorship of these letters has been a source of debate, having been attributed to several dozen different writers.


       
      
      

      15th.
      
      
       A violent North-west wind, blew, the whole day, but we have no snow yet. Dined with Amory at Mr. Farnham’s. Mr. J. Greenleaf, and Mr. J. Carter were the Company besides the family. I saw Mrs. Hay, whom I had not before seen these three years. We did not pass the afternoon there, as Amory was called away soon after dinner. I went for about an hour to the office, and spent the evening with Putnam; who has lately taken a great fancy to digging in metaphysical ground: though he is not perfectly acquainted with the nature of the soil. He has drank just enough of the pierian spring to intoxicate the brain, and not sufficient to sober him again.
      
      
       
        
   
   William, the second son by that name of Newburyport lawyer and tory sympathizer Daniel Farnham (Currier, Newburyport,John J. Currier, History of Newburyport, Massachusetts, 1764-1905, Newburyport, 1906-1909; 2 vols. 2:229–232).


       
       
        
   
   “An Essay on Criticism,” lines 215–218.


       
      
       

      16th.
      
      
       I waited upon Parson Cary this forenoon, in expectation of much edification; but he gave us a more indifferent sermon than usual; which in addition to the weather’s being very cold, prevented me from going in the afternoon: instead of which I read three or four of Yorick’s sermons; Townsend, who returned last night from Boston; was here all day: in the evening I concluded the first volume of Gibbon’s history. The two last chapters which treat of the rise and progress of Christianity, are written neither with the indulgence of a friend, nor even with the candor, and ingenuous openness which an enemy ought ever to show. The sentiment, however with which he concludes the volume is a melancholy truth; and it is to the immortal honour of the present age, that no new religious sect, can gain ground, because it cannot find a persecutor.
      
      

      17th.
      
      
       I have continued reading in Sullivan’s lectures. The book is entertaining, and the author so far as he goes appears to be master of his subject. In general he is perspicuous and intelligible, but the Treatise is rather historical than professional: it was a posthumous work, and therefore probably much more imperfect, than it would have been, had the author himself given it to the public. The style is rather harsh and inharmonious, and there are many inaccuracies even of grammar, which are probably nothing more than errors of an uncorrected press. Townsend and I pass’d the evening in the office till about 8, after which I went in and play’d with Mr. Parsons at back-gammon about an hour.
      
      

      18th.
      
      
       Passed the day at the office; Townsend and Thompson were there in the evening.
       The question, what am I to do in this world recurs to me, very frequently; and never without causing great anxiety, and a depression of spirits: my prospects appear darker to me, every day, and I am obliged sometimes to drive the subject from my mind, and to assume some more agreeable train of thoughts. I do not wish to look into futurity; and were the leaves of fate to be opened before me, I should shrink from the perusal. Fortune, I do not covet. Honours, I begin to think are not worth seeking, and as for “the bubble reputation,” though deck’d with all the splendors of the rainbow, yet those very splendors are deceitful, and it seldom fails to burst, from the weight of the drop which it contains.
      
      

      19th.
      
      
       I spent my time this day, in the same manner that I did the two last. I came home to my lodgings at about 8 in the evening, and not being disposed to study, felt quite dull. When Dr. Kilham is not at home, I am entirely without company; for my landlady is in fact a good woman, but merely a good woman.
      
      

      20th.
      
      
       The cold weather appears to be for setting in seriously; and indeed it is high time that it should. It snow’d some part of the day. Just after dusk, I walk’d with Thompson and Putnam to Little’s home in Newbury, but he was gone to attend the ordination at Byfield. We return’d, and the lads pass’d the evening quite sociably with me, till 9 o’clock. Captain Wyer was here in the evening. He was he says, an enthusiast for liberty in 1775, but finds it all a farce; he is now, no less an enthusiast; and he may chance to find his present object, which is different enough from Liberty, more tragical, than merry. I finished this day with Sullivan’s lectures; and am not displeased to have gone through it.
      
      

      21st.
      
      
       I read through Wright’s short treatise upon the feudal tenures. I found nothing in it, but what I had before read upon the subject in other writers. In the beginning of the next week, I shall take up Coke upon Littleton, Which seems to be the great magazine for law knowledge but it is one of those unlucky folio’s, which appear so formidable to many students in the profession. I set myself down, for three months at this book.
      
      

      22d.
      
      
       I pass’d the day as usual at the office; but there was scarce a half an hour at a Time, without some visitor who entered into conversation with Mr. Parsons, and prevented us from paying any attention to our books. This is too frequently the case, and much of our Time is lost in that manner, luckily this was to me a leisure day, and I only made a few extracts from Blackstone.
       Little pass’d the evening with me.
       Weather quite moderate.
       I should wish in order to give some kind of variety to these pages, to bring in the aid of something more, than a mere insipid narrative of my journeys from the office to my lodgings, and from my lodgings to the office. I have heretofore made free plunder with the characters of persons with whom I had any connections, but on many accounts I have found this a dangerous practice: for as I cannot keep these volumes so secret as I should wish to, and as the models may by some measure get access to the picture, I am obliged either to forfeit my sincerity, even towards myself, or to run the risque of making enemies. My disposition has prompted me to prefer the latter evil and I have sometimes experienced the disadvantages of committing my real opinions to writing. I have been thinking whether the method of recording observations, without exemplifying characters, would not be equally agreeable to me without being dangerous. If my observations are collected from a concurrence of facts, and if they should be upon subjects of any consequence, I might in that manner pluck the rose, without pricking my finger with the thorn. I believe I shall endeavour, though not immediately to practice upon this plan.
      
      

      23d.
      
      
       I went this forenoon to hear Parson Murray preach. He expatiated somewhat largely upon the seventh commandment. I was not very much pleased with him. His voice is clear and strong, and his delivery agreeable: but I have heard even extempore speakers preach more to my satisfaction. His arguments against a crime which must meet with general abhorrence, were not I think the most forcible that might have been brought, and he extended it further than I thought reasonable. I did not attend meeting in the afternoon. We finally have got a violent snowstorm; which begun this morning, and has been acquiring force the whole day.
      
       

      24th.
      
      
       Began upon Coke-Littleton, and read about a dozen pages. Pass’d about an hour in the evening with Mr. Parsons, playing back-gammon.
       I have often wondered at the blind, unreasonable affection, which Nature has given to parents for their Children. It is so unaccountable upon any principle of ratiocination, that I have thought it was the effect of mere instinct totally independent of the mind. This conjecture is in some measure confirm’d, by the tender affection, which appears universally to influence the brute creation for their young. But it is humiliating that man should be directed by the same mechanical impulse, and therefore with that vanity, which is perhaps the greatest characteristic which distinguishes him from the rest of the animal world, he has converted an involuntary attraction into an amiable virtue. The tender affection which a child owes to his parent, is rational; it proceeds from the best of motives, from gratitude for obligations received. Even The fondness of Lovers, although it is said to be a species of folly, yet is founded upon a mutual benefit, and may be so directed as to be perfectly reasonable; but in this attachment to a man’s offspring, all appear to be equally faulty; all equally thoughtless. The infant son of Alcibiades, governed the world: and the power of any other child, is limited only by the situation of the parent.
       I would proceed to speculate, but the midnight Clock resounds, and calls me away. Ars longa, vita brevis.
      
      

      25th.
      
      
       Christmas day. Parson Bass, preached a sermon, but I did not go to hear him. I dined with Townsend, and pass’d the afternoon there. At about dusk, I took a long walk with him, and then returned to my own lodgings. The Dr. this day took a ride out of Town. In the evening I fell to speculating upon political subjects. I regret exceedingly that I have so little time, at my own disposal. A thousand subjects call my attention, and excite my curiosity: most of them I am obliged to pass from without noticing them at all; and the few to which I can afford any leisure, only lead me to regret, that I cannot go deeper. The tedious study of a profession, which requires indefatigable industry, and incessant application, is alone sufficient employment. But the arts and sciences in general, and in particular the liberal arts must not be neglected.
       I suspect I shall soon drop this journal.
      
      

      26th.
      
      
       Office as usual. Dr. Kilham, returned to Town this evening. I passed an hour or two with Mr. Tufts.
       The most amiable of the roman Emperors, at the close of a day, which had presented no object upon which he might exert his benevolence, exclaimed “I have lost a day.” To a man placed in a situation which enabled him so eminently to be useful to his fellow creatures, it must really be a misfortune, that one day should pass over without offering him an opportunity, to display his virtues: but as this was his peculiar duty in his sphere of life; so has every individual, (however humble the tenor of his way may be,) his own; and every day to him is lost which does not render him more capable of fulfilling the duties for which he was created. Such however have been many, many of my days, and even this among the rest was so barren, both of occurrences, and of observations, that unless I had recollected that circumstance I should have had nothing to say.
      
      

      27th.
      
      
       St John’s Day. An entertainment for the Society of free-Masons.
       In consequence of Stacey’s exertions, we had this evening a good dance. There were only thirteen gentlemen and fifteen ladies. The diversion was general, and the company spirited: upon such occasions there is almost always somebody who makes peculiar amusement for the rest of the Company. A Captain Casey, was this evening as singular as any of the gentlemen. As a Mason, he had the generosity of his heart, at dinner, rather than the reflections of prudence, and as this like most virtues increases by being put in action, he had not laid any illiberal restraints upon himself in the evening; it increased exceedingly his activity, and after all the Company had done dancing, he retained vigour to walk a minuet, and to skip in reels. In all this there was nothing but was perfectly innocent; yet so fond are the sons of men, to remark their respective foibles, that the Captain, was not totally exempted from the smiles of the company. This was the most particular circumstance that took place. In general, I was much pleased. It was between four and five in the morning before we broke up. Putnam came and sat an hour with me and Little, in garrulous conversation. A Little after the Clock struck five, Putnam went home; and I much fatigued retired to bed.
      
      

      28th.
      
      
       We rose, between ten and eleven in the forenoon. Little took a breakfast with me; after which I went to the office; but felt entirely incapable of doing any thing serious. I pass’d the time therefore till dinner in idle chat. In the afternoon I passed an hour with Dr. Kilham; and again repaired to the office, with as little success as ever. In the evening, all the gentlemen who were last night at the dance, were at Putnam’s lodgings. We drank and smoked, and sang there till nine o’clock; but notwithstanding a forced appearance of hilarity was kept up, there was in fact no real mirth. All were fatigued by the last night’s siege, and unable to bear another, such as the inexhaustible spirits of Amory, would have relished. At nine therefore we retired, and not long after I got home, I went to bed.
      
      

      29th.
      
      
       Not entirely recovered yet from the fatigue of Thursday night, but could in some measure attend to reading. Mr. Parsons’s students all dined with him. Master Moody from Byfield, with a son of Dartmouth by the name of Parish were likewise of the Company. Mr. Parish has to perfection the appearance and manners, which have distinguished all the young gentlemen from that seminary, with whom I have had any acquaintance. The same uncouthness in his appearance; the same awkwardness in his manners, and really I am not illiberal if I add, the same vacancy in his countenance. That a man should not at the same time make a scholar and a fine gentleman, that the graces and the muses should refuse to reside in the same mansion, is what I have never thought strange; that they seldom unite is at once my sorrow and my consolation; but the students of Dartmouth, appear determined, to raise no rivalship, between these sets of Sisters, and therefore discard them all. Mr. Moody was extremely full of high flown compliments; the grossest the most fulsome, flattery was incessantly in his mouth. Every virtue and every accomplishment he lavished away upon the company, with so little consideration that he seemed to forget that modesty was in the list. He went off however very soon after dinner.
       By G. Bradbury, I received a couple of letters from Cambridge, which gave me no agreeable news. Bradbury was with me, in the evening; he relieved me in some measure from my fears. The Colleges it seems in the course of the last quarter have been in great confusion and the students are much irritated.
      
      
       
        
   
   Samuel Moody, the first master of Governor Dummer Academy in Byfield, Mass. (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 12:48–54).


       
       
        
   
   Elijah Parish, who served as minister at Byfield, Mass., from 1787 to 1825 (Sprague, Annals Amer. Pulpit,William B. Sprague, Annals of the American Pulpit; or Commemorative Notices of Distinguished American Clergymen of Various Denominations, New York, 1857-1869; 9 vols. 2:268).


       
       
        
   
   This may include Nathaniel Freeman’s letter to JQA, 22 Dec. (Adams Papers), the only extant letter from Cambridge for this period.


       
       
        
   
   See note for entry of 2 Feb. 1788 (below).


       
      
      

      30th.
      
      
       Attending meeting the whole day at Mr. Carey’s. Dined at Mr. Hooper’s in company with Mr. Symmes, who return’d in the afternoon to Andover. In the evening I walkd with Dr. Kilham to Mr. Carter’s; found nobody at home. We then went and pass’d the evening with Mrs. Emery. The conversation was agreeable, tho’ not extremely interesting.
      
      
       
        
   
   Stephen Hooper, a merchant with interests in Newburyport and Newbury (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 15:53–56).


       
      
      

      31st.
      
      
       In the Evening I went with Townsend, to see Miss Cazneau, and to fulfill a promise, of playing on the flute for her; which I made some weeks ago; and renew’d last Thursday. The character of Miss C. I propose to delineate at a future period; if I should continue to draw any.
       At eight I left her and pass’d the remainder of the evening at Mrs. Hooper’s.
       The night, which puts a period to the revolving year, always presents to my mind a crowd of the most serious reflections. But none are more important than those upon the shortness of human life. A twentieth part of the days of man has nearly elapsed since, I began this journal; yet, how uninteresting the events! how much of that period lost! how much mis-spent! But revert the question: how much employed to make me wiser, better and more useful? Ah! how shall I answer?
      
     